Exhibit FOR IMMEDIATE RELEASE CommScope Announces Second Quarter 2008 Results · Sales more than double year-over-year to $1.09 billion, reflecting Andrew acquisition · Strong international sales contribute to results · Diluted EPS of $0.50 reflects restructuring and acquisition-related costs · Adjusted operating income of $154 million, excluding special items · Adjusted diluted EPS of $1.00, excluding special items Hickory, NC (July 29, 2008) CommScope, Inc. (NYSE: CTV), a global leader in infrastructure solutions for communications networks, reported revenue of $1.09 billion and net income of $40.2 million, or $0.50 per diluted share, for the quarter ended June 30, The reported net income includes after-tax charges of approximately $23.1 million for restructuring and acquisition related costs, $17.8 million for the amortization of purchased intangibles, $2.9 million for purchase accounting adjustments related to inventory, and a benefit of $3.9 million related to the settlement of tax audits.Excluding these items, adjusted second quarter 2008 earnings were $80.1 million, or $1.00 per diluted share.(A reconciliation of reported GAAP earnings and earnings per diluted share to adjusted results for the quarter is attached.) In comparison, for the second quarter of 2007, CommScope reported sales of $519.1 million and net income of $61.1 million, or $0.83 per diluted share. “We are pleased to deliver another excellent quarter as we continue to successfully integrate CommScope and Andrew,” said CommScope Chairman and Chief Executive Officer Frank Drendel.“As the result of our broad, industry-leading solutions and geographic diversity, we grew adjusted operating income more than 30 percent year over year to $154 million despite a difficult North American economy.Our employees are delivering the synergies we expected while identifying opportunities that should benefit CommScope and our customers in the future. “IP video, global wireless growth and the expansion of 3G mobile data devices as well as bandwidth intensive applications in the enterprise and broadband markets continue to drive investment in communications infrastructure.CommScope’s solutions support the deployment of next-generation networks, which provide additional revenue streams and more efficient operations for our customers.We remain excited about the opportunities ahead.” Sales Overview Sales more than doubled on a year-over-year basis primarily as a result of the Andrew acquisition.Sales increased 2.1 percent on a combined basis that includes Andrew’s actual sales for the second calendar quarter of 2007.The year-over-year sales growth was primarily driven by increased international sales, which were positively affected by changes in foreign exchange rates.North American sales declined year over year primarily due to lower domestic wireline and Broadband sales, and due to the divestiture of the Satellite Communications (SatCom) product line. Excluding the favorable impact of changes in foreign exchange rates of approximately $35 million and adjusting for the divestiture of the SatCom product line, sales growth was approximately 1 percent year over year on a combined basis.Sales increased 8.2 percent from the first quarter of 2008, which reflected positive international seasonal trends as well as a modest sequential sales improvement in North American sales. Sales by Segment Actual Combined Second First Second ($ in millions) Quarter Quarter Quarter % Change 2008 2008 2007 YOY Sequential Antenna, Cable & Cabinet Group $ 500.2 $ 479.0 $ 466.7 7.2 % 4.4 % Enterprise 243.1 211.5 239.4 1.5 % 14.9 % Broadband 163.7 135.5 163.4 0.2 % 20.8 % Wireless Network Solutions 185.4 180.6 195.7 -5.3 % 2.7 % Inter-segment eliminations (5.0 ) (1.5 ) (0.4 ) n/a n/a Total CommScope Net Sales $ 1,087.4 $ 1,005.1 $ 1,064.8 2.1 % 8.2 % Sales by Region Actual Combined Second First Second ($ in millions) Quarter Quarter Quarter % Change 2008 2008 2007 YOY Sequential United States $ 507.3 $ 505.6 $ 550.7 -7.9 % 0.3 % Europe, Middle East & Africa 314.2 274.8 274.6 14.4 % 14.3 % Asia Pacific 173.6 150.7 158.6 9.5 % 15.2 % Other Americas 97.3 75.5 81.3 19.7 % 28.9 % Subtotal International $ 585.1 $ 501.0 $ 514.5 13.7 % 16.8 % Inter-segment eliminations (5.0 ) (1.5 ) (0.4 ) Total CommScope Net Sales $ 1,087.4 $ 1,005.1 $ 1,064.8 2.1 % 8.2 % Antenna, Cable and Cabinet Group (ACCG) segment sales increased 7.2 percent year over year to $500.2 million, primarily due to strong international sales as wireless operators continued to invest in expanding and upgrading their networks.While ACCG sales were down in North America due to lower sales to wireline operators, ACCG sales growth was strong in all international regions and was positively affected by changes in foreign exchange rates. Enterprise segment sales rose 1.5 percent year over year to $243.1 million, driven by higher international sales volumes.Despite a challenging North American market, Enterprise sales increased 14.9 percent sequentially and the company believes that enterprises will continue to invest in higher bandwidth solutions as data centers expand, employees work more collaboratively, legacy security networks migrate to an IP-based platform and buildings are configured with intelligent infrastructure. Broadband segment sales of $163.7 million were essentially flat year over year but were up 20.8 percent sequentially.Broadband performance improved sequentially due to strong international growth. Wireless Network Solutions (WNS) segment sales decreased 5.3 percent year over year to $185.4 million.WNS results include sales related to the SatCom product line, which was divested in the first quarter of 2008.SatCom revenue was $22.9 million in the June 2007 quarter and $3.0 million in the June 2008 quarter as a result of transition support.Excluding SatCom revenue, WNS revenue grew approximately 5.5 percent year over year.The WNS segment was positively affected by international wireless operator investment in the deployment of new wireless networks and coverage solutions in developing countries. Customer orders booked in the second quarter of 2008 were $1.09 billion, down 2.2 percent from the year-ago quarter on a combined basis, but up 2.9 percent sequentially. Operating Income Operating income in the second quarter of 2008 was $97.6 million.Excluding purchase accounting adjustments, intangible amortization, acquisition related expenses and restructuring costs, second quarter adjusted operating income was $154.3 million.Adjusted operating income, on a comparative basis, rose approximately 32 percent year over year, primarily due to improved performance from the ACCG, Enterprise and WNS segments, somewhat offset by weaker Broadband performance. (A reconciliation of reported operating income to adjusted operating income is attached.) Highlights · CommScope is experiencing robust growth in emerging markets as it continues marketing its solutions globally.Non-US sales represented 53.8 percent of total company sales during the second quarter of 2008.The increased international sales in the quarter had a favorable effect on tax rates but contributed to an increase in accounts receivable.The company remains excited about its long-term international opportunities; however, this changing business mix can create greater volatility in results. · Gross margin for the second quarter of 2008 was 28.6 percent and includes $4.7 million of purchase accounting adjustments related to inventory as well as $3.9 million of intangible amortization reflected in Cost of Sales.Excluding these items, gross margin would have been 29.4 percent. · SG&A expense for the second quarter of 2008 was $131.6 million, or 12.1 percent of sales. · Total amortization of purchased intangible assets for the quarter was $28.5 million (of which $3.9 million is reflected in Cost of Sales).The amortization relates primarily to the Andrew acquisition. · The company incurred $22.6 million of restructuring expenses during the second quarter of 2008 related to previously announced manufacturing rationalization.CommScope has initiated additional global manufacturing changes that are expected to be completed over the next 18 months. · Total depreciation and amortization expense was $52.6 million for the second quarter of 2008. · During the second quarter of 2008, the company recognized foreign exchange losses of $9.0 million in Other Expense, primarily driven by changes in the Indian, Chinese and Czech currencies. · Capital spending in the quarter was $11.2 million. · Net cash provided by operating activities in the quarter was $41.8 million and reflects a significant increase in accounts receivable, which resulted mainly from higher international sales. · In July, CommScope sold certain network optimization assets that had been acquired in Andrew’s acquisition of Xenicom Ltd.Sales of the divested assets represented approximately one percent of Wireless Network Solutions sales for the first half of 2008 and generated a modest operating loss. Integration and Cost Reduction Activities CommScope integration activities are ahead of schedule and the company remains confident that it can achieve or exceed its merger-related cost reduction targets.As previously disclosed, and excluding one-time transition items, CommScope expects total merger-related savings of approximately $90 million to $100 millionin calendar year 2009.The company expects $50 million to $60 millionof these savings to be achieved in calendar year 2008.The total cost savings are expected to come from a combination of procurement savings, rationalization of duplicate locations, streamlining overhead and integration of infrastructure, and building upon best practices in technology and manufacturing. In addition, CommScope recently announced plans to consolidate certain antenna and cable production within its Antenna, Cable and Cabinet Group and Enterprise segments into other existing facilities.The changes, some of which are subject to employee consultation processes, would affect facilities in England, Scotland, Australia and the Czech Republic and are expected to result in a net reduction of at least 85 employees across the company.In total, more than 700 existing jobs could be affected by these planned actions, with the majority of these positions potentially relocated to other existing company locations. When plans are finalized and approved later this year, the company plans to provide overall expected costs and savings.The savings from these new initiatives are incremental to the previously announced synergy range.The company expects to incur restructuring charges to support the changes, but also anticipates significant benefits from these actions when fully implemented by late 2009. Outlook CommScope management provided the following guidance for the third quarter of 2008 and calendar year 2008: Third Quarter · Expected revenue of $1.08 billion to $1.13 billion · Adjusted operating income target of $150 million to $170 million, excluding restructuring and transition costs as well as purchase accounting adjustments related to the fair value write up of inventory and intangibles, which results in increased charges for inventory and amortization. Calendar Year The company’s updated calendar year 2008 guidance is generally consistent with its previous revenue and adjusted operating income guidance: · Expected revenue of $4.15 billion to $4.25 billion · Adjusted operating income target of $540 million to $580 million, excluding restructuring and transition costs as well as purchase accounting adjustments related to the fair value write up of inventory and intangibles, which results in increased charges for inventory and amortization.This operating income target assumes that the company will be able to successfully recover costs associated with rising raw material costs. · Expected tax rate of 31 percent to 33 percent on adjusted pretax income · Approximately 81 million weighted average fully diluted shares outstanding · Approximately $500 million of cash flow from operations expected · Expected capital expenditures of $60 million to $70 million · Significant cash and non-cash restructuring costs expected “We are proud of our second quarter performance as we delivered strong results in a challenging environment,” said Executive Vice President and Chief Financial Officer Jearld Leonhardt. “We will continue to focus on executing our integration strategy, delivering the synergies we outlined and positioning the company for long-term, profitable growth.We recently announced new global manufacturing changes that we believe will provide significant additional savings once they are completed in late 2009. “In the near term, while we expect operating performance to be stronger in the second half of 2008 than in the first half of the year, economic conditions and rising raw material costs remain a concern.At the same time, we believe that the ongoing, global demand for bandwidth in wireless and wired networks combined with effective cost management should continue to provide attractive opportunities for earnings growth.” Conference Call Information CommScope plans to host a call today at 5:00 p.m. EDT to discuss second quarter results.
